Case 3:14-cv-00852-REP-AWA-BMK Document 303 Filed 11/16/18 Page 1 of 4 PageID# 10339



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Richmond Division


                                                      )
     GOLDEN BETHUNE-HILL, et al.,                     )
                                                      )
                    Plaintiffs,                       )
                                                      )
            v.                                        )
                                                      ) Civil Action No. 3:14-cv-852
     VIRGINIA STATE BOARD OF                          )
     ELECTIONS, et al.,                               )
                                                      )
                    Defendants,                       )
                                                      )
                                                      )

      NOTICE OF CORRECTION TO PROPOSED REMEDIAL PLAN OF INTERESTED
           PARTY VIRGINIA STATE CONFERENCE OF NAACP BRANCHES

           Interested Party Virginia State Conference of NAACP Branches (“the Virginia NAACP”),

    by and through its undersigned counsel, respectfully notifies the Court of a correction to the

    Proposed Legislative Redistricting Plan Submitted by the Virginia State Conference of NAACP

    Branches (Dkt. 286), which was filed on November 2, 2018 in connection with the Virginia House

    of Delegates remedial redistricting process.

           In providing information to the Court in response to the order on November 16, 2018 (Dkt.

    298), Counsel discovered an error relating to the data for proposed election districts in southeastern

    Virginia, specifically Districts 79 and 89 in the Norfolk area. In reviewing the underlying census

    block assignments for these districts, Counsel found that the underlying data in the mapping

    software did not incorporate discrete corrections issued from the U.S. Census Bureau.




                                                      1
Case 3:14-cv-00852-REP-AWA-BMK Document 303 Filed 11/16/18 Page 2 of 4 PageID# 10340



           Specifically, two census blocks (Block 51710 0038.001000 and Block 51710 0009.02

    1044) have been updated by census officials to correct clerical errors for their enumeration in the

    Norfolk, Virginia area. Caliper, the mapping software company, initially provided a dataset with

    only the uncorrected information for these census blocks. Once the corrected population data is

    applied, the two election districts as presented have population deviations that exceed acceptable

    levels. Correcting this clerical error to balance the population appropriately would affect Districts

    79 and 89, as well as approximately five other immediately adjacent districts.

           Counsel notes the error in this portion of the proposal and respectfully requests leave from

    the Court to submit limited adjustments to the file, which would account for the clerical error

    relating to the census block assignments in the Norfolk area. If permitted, Counsel is prepared to

    submit these limited corrections to the Court not later than close of business November 19, 2018.

           In the alternative, Counsel respectfully requests that the Court review the districts outside

    of the Norfolk area contained in the Virginia NAACP’s presentation of a Proposed Legislative

    Redistricting Plan.

           The Virginia NAACP respectfully requests that the Court take notice of this correction.



    Submitted this 16th day of November, 2018.

                                                  /s/ David O. Prince
                                                  David O. Prince (VA State Bar # 17044)
                                                  411 East Franklin Street
                                                  Richmond, VA 23219
                                                  Telephone: 804-873-2601
                                                  Email: princelaw@aol.com

                                                  Allison Riggs (admitted pro hac vice)
                                                  Jeff Loperfido (admitted pro hac vice)
                                                  SOUTHERN COALITION FOR SOCIAL JUSTICE
                                                  1415 W. Highway 54, Suite 101
                                                  Durham, N.C. 27707

                                                     2
Case 3:14-cv-00852-REP-AWA-BMK Document 303 Filed 11/16/18 Page 3 of 4 PageID# 10341



                                       Telephone: (919) 323-3380
                                       Facsimile: (919) 323-3942
                                       Email: allisonriggs@southerncoalition.org
                                       Email: jeffloperfido@scsj.org

                                       Counsel for the Virginia NAACP




                                          3
Case 3:14-cv-00852-REP-AWA-BMK Document 303 Filed 11/16/18 Page 4 of 4 PageID# 10342



                                    CERTIFICATE OF SERVICE

           I hereby certify that on this 16th day of November, 2018, I have electronically filed the

    foregoing document with the Clerk of Court using the United States District Court, Eastern

    District of Virginia, Richmond Division, CM/ECF system, which will then send a notification of

    such filing (NEF) to all counsel of record, including Plaintiffs, Defendants, and Defendant-

    Intervenors.



                                                        /s/ David O. Prince
                                                        David. O. Prince, Esquire
                                                        VSB # 17044
                                                        411 East Franklin Street
                                                        Richmond, VA 23219
                                                        804-788-4861
                                                        princelaw@aol.com
